Citation Nr: 0943789	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-40 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a tumor 
removal of the right parotid area of the right neck, to 
include Frey's syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) and two Board remands.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By a November 2008 Board remand, the RO was instructed to 
obtain photographs taken in conjunction with March 2008 and 
July 2008 VA examinations; consider a possible separate 
evaluation for the Veteran's scar based on limitation of 
motion with consideration of the March 2008 VA examiner's 
finding that the Veteran's scar resulted in limitation of 
motion or loss of function; consider whether a separate 
evaluation was warranted for a neurological impairment of the 
auriculotemporal nerve as a residual of the Veteran's tumor 
removal of the right neck parotid area of the right neck, to 
include obtaining a VA examination if necessary; and 
providing the Veteran with notice as required by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  While the RO 
obtained the photographs taken in conjunction with the March 
2008 and July 2008 VA examinations and provided the Veteran 
with notice in compliance with Vazquez-Flores, there is no 
evidence in the claims file that the RO considered a separate 
evaluation for the Veteran's scar based on limitation of 
motion or considered a separate evaluation for a neurological 
impairment of the auriculotemporal nerve as a residual of the 
Veteran's disorder.  RO compliance with remand directives is 
not optional or discretionary and the Board errs as a matter 
of law when it fails to ensure remand compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, remand is 
required for compliance with the Board's November 2008 remand 
directives.

In addition, during the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including the rating criteria for evaluating 
skin disorders, effective October 23, 2008.  See 73 Fed. Reg. 
54708 (September 23, 2008); 38 C.F.R. § 4.118 (2009).  The 
diagnostic code under which the Veteran's disorder is 
evaluated, 38 C.F.R. § 4.118, Diagnostic Code 7800, was 
affected by the October 2008 amendments.  However, the claims 
file does not reflect that the RO has considered the 
Veteran's claim under the amended skin regulations.  Thus, 
the Veteran's service-connected residuals of a tumor removal 
of the right parotid area of the right neck, to include 
Frey's syndrome, must be considered under both the prior 
regulations and the amended regulations pertaining to skin 
disorders.  However, prior to the effective date of the 
change in the regulation, only the original version of the 
regulations can be applied.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the Veteran's 
claim on appeal, taking into consideration 
and specifically addressing whether a 
separate evaluation is warranted for the 
Veteran's scar based on limitation of 
motion and whether a separate evaluation 
is warranted for the neurological 
component of the Veteran's service-
connected residuals of a tumor removal of 
the right parotid area of the right neck, 
to include Frey's syndrome.  If a VA 
examination or any other development is 
deemed necessary to determine whether 
either of these separate evaluations, or 
any other separate evaluation, are 
warranted, one must be provided to the 
Veteran prior to the readjudication.  Upon 
readjudication, the RO must also consider 
the Veteran's claim under both the prior 
regulations and the amended regulations 
pertaining to skin disorders.  If the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


